Citation Nr: 9928461	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-11 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUES

1.  Entitlement to service connection for cirrhosis with 
hepatitis C.  

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for refractive error.

4.  Entitlement to service connection for a scar on the 
bridge of the nose.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1979 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office (RO) in 
Fargo, North Dakota.  

Subsequent to the veteran's requests in July 1998 for 
personal hearings at the RO and before the Board, he advised 
the VA in August 1998 that he wished to cancel his scheduled 
hearing, that he would not show up for a hearing, and that he 
did not want to reschedule a hearing.  As such, the Board 
finds that the veteran has withdrawn his requests for a 
personal hearing on the issues currently before the Board for 
appellate adjudication. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
cirrhosis with hepatitis C is not plausible.

2.  The claim of entitlement to service connection for 
headaches is not plausible.

3.  The veteran's decrease in visual acuity is the result of 
refractive error of his eyes. 

4.  A decrease in visual acuity due to refractive error of 
the eyes is not a disability within the meaning of 
legislation providing for compensation benefits. 

5.  The claim of entitlement to service connection for a scar 
on the bridge of the nose is plausible and all available 
relevant evidence has been obtained for an equitable 
disposition of the appeal of this issue.

6.  A currently manifested scar on the bridge of the nose is 
not related to active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
cirrhosis with hepatitis C is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).  

2.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The veteran's refractive error of the eyes was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303(c), 4.9 (1998).

4.  The claim of entitlement to service connection for a scar 
on the bridge of the nose is well grounded.  38 U.S.C.A. 
§ 5107(a).

5.  A scar on the bridge of the nose was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Not Well Grounded Claims

The threshold question is whether the veteran's claims of 
entitlement to service connection for cirrhosis with 
hepatitis C and headaches are well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation, the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the veteran's claim to be well grounded, there must be 
evidence both of a current disability and of an etiological 
relationship between that disability and service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The veteran has indicated that he was exposed to radiation on 
August 31, 1983.  Certain diseases may be presumptively 
service connected for radiation exposed veterans as that is 
defined in 38 C.F.R. § 3.309(d)(3) (1998).  A review of this 
section reflects that the veteran is not a radiation exposed 
veteran as defined.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  When a veteran served ninety days or more during a 
period of war or during peacetime service after December 31, 
1946, and cirrhosis of the liver becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service medical records reflect that the veteran was seen in 
September 1983 following an incident in which he was exposed 
to high frequency radar emission.  The veteran indicated that 
he had experienced a headache.  The assessment included 
headache of nonspecific nature.  A subsequent September 1983 
service medical record reflects the veteran's complaints of 
headaches.  The diagnosis was questionable vascular 
headaches.  Service medical records, including the report of 
the veteran's November 1983 service separation examination 
are silent for any complaint or findings regarding the 
veteran's liver and the report of the separation examination 
reflects that all systems were normal.

Private medical records reflect that the veteran was 
diagnosed with hepatitis C in 1995 and a January 1996 private 
medical record reflects that the veteran had cirrhosis and 
hepatitis C.  VA treatment records continue to reflect that 
the veteran currently has cirrhosis and hepatitis C.

The report of an April 1998 VA neurology examination reflects 
a diagnosis of no headache condition found.  

In order for the veteran's claims to be well grounded, there 
must be competent medical evidence that he currently has 
cirrhosis with hepatitis C and headaches and competent 
medical evidence that they are related to his active service.  
There is no competent medical evidence that reflects that the 
veteran currently has a headache disability.  There is 
competent medical evidence which reflects that the veteran 
has cirrhosis of the liver with hepatitis C, but there is no 
competent medical evidence that reflects that his cirrhosis 
with hepatitis C existed during service or that cirrhosis 
existed within one year following service discharge, noting 
that cirrhosis was first diagnosed more than 10 years after 
discharge from service.  Further, there is no competent 
medical evidence reflecting that the veteran's cirrhosis with 
hepatitis C or headaches are related to any inservice radar 
emission.  The veteran's statements are presumed credible for 
purposes of this decision, but he is not qualified, as a lay 
person, to establish a medical diagnosis or show a medical 
etiology merely by his own assertions, as such matters 
require medical expertise.  See Grottveit and Espiritu.  The 
Board therefore concludes that without the requisite 
competent medical evidence establishing that the veteran 
currently has a headache disability or competent medical 
evidence relating his currently manifested cirrhosis with 
hepatitis C to active service or showing that cirrhosis was 
manifested within one year of discharge from active service, 
the claims are not well grounded.  Caluza.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claims for 
disability compensation for the above-discussed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


II.  Refractive Error

The report of the veteran's December 1979 service entrance 
examination and medical history completed in conjunction 
therewith reflects that the veteran had worn glasses since 
age 12 because he was nearsighted.  His distant vision was 
recorded as 20/400 on the right.  The report of a January 
1980 service examination reflects that the veteran's distant 
vision was recorded as 20/400 bilaterally.  The report of his 
November 1983 service separation examination reflects that 
his distant vision was recorded as 20/400 bilaterally. 

The report of an April 1998 VA eye examination reflects that 
the veteran's uncorrected distant vision was recorded as 
20/400 bilaterally.  The diagnosis reflects that the veteran 
was nearsighted and that the eye exam was normal.

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Further, 
there is no competent medical evidence of record that 
indicates that the veteran's vision decreased during service 
and the veteran is not qualified to provide a diagnosis or to 
offer an opinion as to medical etiology.  See Grottveit and 
Espiritu.  

Since there is no competent medical evidence to suggest that 
the decrease in the veteran's visual acuity is due to a cause 
other than refractive error of the eye, the Board concludes 
that the veteran lacks entitlement under the law to 
compensation for his claim.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  In a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Therefore, service connection for 
refractive error is denied.  Id.

III.  Scar

The veteran's claim for service connection for a scar on the 
bridge of the nose is well grounded within the meaning of 
38 U.S.C.A. § 5107.  The report of an April 1998 VA 
examination and photographs taken in conjunction therewith, 
reflect that the veteran currently has a scar on the bridge 
of the nose.  Further, the Board concludes that a scar on the 
nose is a condition "to which lay observation is competent to 
identify its existence."  See Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  Therefore, the Board concludes that the 
veteran's report that the scar existed during service and 
thereafter is sufficient to well ground the claim under 
38 C.F.R. § 3.303(b).  

The veteran has been afforded an examination and service 
medical records have been obtained.  Both private and VA 
treatment records have been obtained.  The veteran was 
afforded the opportunity to appear for a personal hearing, 
but declined.  The Board is satisfied that all available 
relevant evidence has been obtained and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Service medical records reflect that the veteran was seen on 
September 9, 1983.  At that time it was noted that the 
veteran was status post an incident on August 31, 1983, 
during which he was exposed to high frequency radar emission 
while working aloft.  He experienced headaches and nosebleed.  
He complained of sharp pain retro-oribitally and dull pain 
para-orbitally.  On examination of his head, ears, eyes, nose 
and throat there was no indication of any injury to his nose 
or scar residual thereto.  The assessments were status post 
microwave exposure and headache of nonspecific nature.  The 
report of the veteran's November 1983 service separation 
examination reflects that his skin and nose were normal and 
there were no identified scars.  

In a December 1997 statement the veteran indicated that on 
August 31, 1983, he was exposed to energized radar equipment.  
He reported that his metal frame glasses turned cherry red 
hot and sunk into his head.  He asserted that when he pulled 
them off, part of the bridge of his nose came out with them.  

The report of an April 1998 VA examination reflects that the 
veteran had a 1- 1/2-centimeter elevated nontender scar 
across the bridge of his nose.  Color photographs were taken 
and have been associated with the claims file. 

As noted previously the veteran is qualified as a lay person 
to observe a scar and report the same.  His report of that 
incident in December 1997 will be accorded small probative 
weight because the report occurred approximately 14 years 
after the occurrence of the incident and because service 
medical records reflect that the veteran reported other 
symptoms immediately following the incident, but did not 
mention any injury to his nose.  The September 1983 service 
medical record will be accorded large probative weight 
because it is contemporaneous with the August 31, 1983, 
incident and because it reflects that a thorough examination 
of the veteran's head, ears, eyes, nose and throat was 
accomplished.  The report of the veteran's November 1983 
service separation examination will also be accorded large 
probative weight because it is more contemporaneous in time 
to the August 31, 1983, incident and because it reflects that 
examination of the veteran's nose and skin was accomplished 
with specific examination relating to whether or not there 
were identifying scars.  On the basis of the probative weight 
assigned above, the greater weight of the evidence supports a 
finding that the veteran did not have an injury to his nose 
as a result of the August 31, 1983, incident and that the 
currently manifested scar on the bride of his nose is not a 
residual of that incident.  Therefore, a preponderance of the 
evidence is against a finding that the veteran's currently 
manifested scar on the bridge of the nose is related to 
inservice incident.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§ 3.303.



ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for cirrhosis with hepatitis C not having been 
submitted, the appeal with respect to this issue is denied.

Evidence of a well-grounded claim for entitlement to service 
connection for headaches not having been submitted, the 
appeal with respect to this issue is denied.

Service connection for refractive error is denied.

Service connection for a scar on the bridge of the nose is 
denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

